DETAILED ACTION
This non-final action is in response to RCE filed on 03/15/2021.
Claims 1-10 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 07/19/2019.

Response to Arguments
Applicant’s arguments filed on 03/15/2021 with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 35 U.S.C 101, applicant argues that the claims do not recite any feature similar to abstract ideas as mentioned in the previous office action. The features of claims are impose meaningful limits, are inextricably tied to a machine, and are not directed to abstract ideas. Applicant submits that the alleged abstract idea is integrated into a practical implementation including features that amount to the improvement of technology in advertisement processing systems (pages 7-12).
In response, claims 1-10 are still rejected under 35 U.S.C 101 for the judicial exception of an abstract idea. Examiner would like to point out that the claims are examined based on 2019 PEG. The claims includes features that are similar to and directed towards abstract ideas in the category of Certain Methods of Organizing Human Activity and Mental Processes.
The features of “determining whether the gaze direction is in a direction of the first device within a specific time period based on the position of the first device, wherein the specific time period indicates a cancellation time of a request associated with the first information” are not considered as additional elements, thus do not amount to significantly more, because these limitations are specifically directed towards performance of the limitations as human activity including managing personal behavior, relationship, or interactions between people (in this case, devices) including social activities, teaching, and following rules or instructions. 
These limitations do not integrate the judicial exception of an abstract idea into a practical application because 1) the limitations do not include an improvement to the technical field or in the functioning of a computer; 2) the limitations include instructions to implement the abstract idea on a computer or merely using a computer as a tool to perform the abstract idea; and 3) the limitations amount to just adding insignificant extra-solution activity to the abstract idea. 
The indication of a specific time period is just data representation in which includes interactions between a user and device wherein based on whether the user looks at the device within an amount of time determines specific rules/instructions for the device to follow.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception of an abstract idea without significantly more. 
The limitations of claims 1 and 9-10, acquire first information and second information from a first device, wherein the second information indicates a position of the first device; acquire an image of or a user; detect a gaze direction of the user based on an analysis of the acquired image; determine whether the gaze direction is in a direction of the first device within a specific time period based on the position of the first device, wherein the specific time period indicates a cancellation time of a request associated with the first information; and output the first information to the user based on the determination that the gaze direction is in the direction of the first device as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as human activity including managing personal behavior, relationships, or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, other than reciting “an information processing device, a processor, and/or a computer”, nothing in the claim element precludes the step from practically being performed by a human. For example, but for the “information processing device, processor, and/or computer executing the method” language, “acquire, detect, determine, and output” in the context of this claim encompasses a user or 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation as human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite the judicial exception of an abstract idea.
The limitations of claims 1 and 9-10, detect a gaze direction of the user based on an analysis of the acquired image; and determine whether the gaze direction is in a direction of the first device within a specific time period based on the position of the first device, wherein the specific time period indicates a cancellation time of a request associated with the first information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind including an observation, evaluation, judgement, and/or opinion but for the recitation of generic computer components. 
That is, other than reciting “an information processing device, a processor, and/or a computer”, nothing in the claim element precludes the step from practically being performed by a human. For example, but for the “information processing device, processor, and/or computer executing the method” language, “detect and determine” in the context of this claim encompasses identifying if a user is paying attention (looking at) a device.
If claim limitations, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite the judicial exception of an abstract idea. 
This judicial exception of an abstract idea is not integrated into a practical application. In particular, the claims recite the additional elements of “an information processing device, a processor, and/or a computer” for performing the claimed method. The information processing device, the processor, and/or the computer are recited at a high-level of generality (i.e., hardware devices of a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the information processing device, the processor, and/or the computer to perform the method amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Thus, independent claims 1 and 9-10 considering all claim limitations both individually and in an ordered combination, do not amount to significantly more than the judicial exception of an abstract idea. Therefore, the claims are not patent eligible. 
Regarding claims 2 and 4-6, these claims recite in part, transmission of a message and/or information and displaying the information. These claims are directed towards the abstract idea of Certain Methods of Organizing Human Activity.
Regarding claim 3, this claim recites information that is output based on the gaze direction in the direction of the first device. This may be an additional limitation. However, this claim is not significantly more than the judicial exception of an abstract idea because the limitation is insignificant extra-solution activities to the judicial exception and does not improve the technology or a technical field (see MPEP 2106.05(g)). 
Regarding claims 7-8, these claims recite in part, wherein the first device includes a plurality of instruments, detect if the gaze direction of the user is towards the instruments and/or to a display device that displays the instruments, and output the information by the instruments and/or control the of the instruments on the display device. These claims are directed towards the abstract idea of Certain Methods of Organizing Human Activity and Mental Processes.


Therefore, dependent claims 2-8 considering all claim limitations both individually and in combination, do not amount to significantly more than the judicial exception of an abstract idea. The limitations of the claim invention are not improvements to the technology or technical field because these limitations are considered as insignificant extra-solution activities, methods of organizing human activities, and/or can be performed via mental processes. Thus, claims 1-0 as a whole are directed towards an unpatentable abstract idea and thus patent ineligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (20160026370) in view of McLean et al. (20170097678) in view of Li (20150268719).

Regarding claim 1, Beaumont teaches an information processing device comprising: 
a processor configured to: acquire first information and second information from a first device [Beaumont ¶0047-¶0048: the system acquires first information and second information from a first device such as input/output information and location of a device], 
wherein the second information indicates a position of the first device [Beaumont ¶0036, ¶0047, and ¶0050: the second information indicates a location of the first device]; 

detect a gaze direction of the user based on an analysis of the acquired image [Beaumont ¶0051 and ¶0071-¶0072: a gaze direction of the user is determined based on the obtained image]; 
determine whether the gaze direction is in a direction of the first device based on the position of the first device [Beaumont ¶0051 and ¶0071-¶0072: based on the position/location of the first device, the system is able to determine whether the gaze direction is in the direction of the first device or not]; and 
output the first information to the user based on analysis of the acquired image [Beaumont ¶0051 and ¶0071-¶0072: based on the analysis indicating that the user is looking at a second device including a display device (smart TV), the system outputs (presents) information to be displayed on the smart TV].
NOTE: Beaumont ¶0061-¶0062 discloses options for presenting the content on multiple devices.
However, Beaumont does not explicitly teach determine whether the gaze direction is in a direction of the first device within a specific time period, wherein the specific time period indicates a cancelation time of a request associated with the first information; and output the first information to the user based on the determination that the gaze direction is in the direction of the first device.
McLean teaches determine whether the gaze direction is in a direction of the first device within a specific time period [McLean ¶0016, ¶0019, and ¶0021: a determination is made based a time thresholds indicating as to whether the focus of the user (gaze direction of the user) is in the direction of the device]; and 
output the first information to the user based on the determination that the gaze direction is in the direction of the first device [McLean ¶0014-¶0015 and ¶0027-¶0028: the system the outputs (presents) information (content) to be displayed to the user based on the determination of the gaze direction in which indicates that the user is looking at a main display (primary device)].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Beaumont with the teachings of McLean in order to incorporate determine whether the gaze direction is in a direction of the first device within a specific time period and output the first information to the user based on the determination that the gaze direction is in the direction of the first device.

However, Beaumont-McLean does not explicitly teach wherein the specific time period indicates a cancelation time of a request associated with the first information.
Li teaches wherein the specific time period indicates a cancelation time of a request associated with the first information [Li ¶0017, ¶0043, ¶0047, and claim 2: information is stopped (no longer presented) after a period of time detected indicating that the user’s gaze direction is not toward the device, thus requests for providing information is cancelled or stopped based on a period of time when the user is no longer looking at the device].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Beaumont-McLean with the teachings of in order to incorporate wherein the specific time period indicates a cancelation time of a request associated with the first information.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which improves the presenting of information based on monitoring the gaze direction of users to determine when to present information and when to stop a presentation as explained in ¶0012-¶0017 of Li.

Regarding claims 9-10, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 9-10 are rejected for the same reasons as set forth in claim 1. 





Regarding claim 2, Beaumont-McLean-Li teaches the information processing device according to claim 1. McLean further teaches 
wherein the processor is further configured to delay the output of the first information based on the determination that the gaze direction of the user is not in the direction of the first device [McLean ¶0015, ¶0018, and ¶0027-¶0028: the output information (content, message, etc.) is delayed or paused from being presented to the user until there is an indication that the user is looking at the main display (primary device)]. The same rationale applies as in claim 1.

Regarding claim 3, Beaumont-McLean-Li teaches the information processing device according to claim 1. McLean further teaches 
wherein the first information includes information that is output based on the gaze direction in the direction of the first device [McLean ¶0014-¶0015 and ¶0027-¶0028: the output information (content) is displayed at the main display (primary device) based on analysis indicating that the gaze direction of the user is looking at the main display]. The same rationale applies as in claim 1.

Regarding claim 4, Beaumont-McLean-Li teaches the information processing device according to claim 1. Beaumont further teaches 
wherein based on the determination that the gaze direction of the user is in a direction of a second device including a display device, the processor is further configured to control display of the first information on the display device [Beaumont ¶0051 and ¶0071-¶0072: based on the analysis indicating that the user is looking at a second device including a display device (smart TV), the system displays the output information on the smart TV].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (20160026370) in view of McLean et al. (20170097678) in view of Li (20150268719) in view of Grimme et al. (20150348513).

Regarding claim 5, Beaumont-McLean-Li teaches the information processing device according to claim 1.
However, Beaumont-McLean-Li does not explicitly teach wherein the processor is further configured to output the first information to the user after execution of a process to attract attention of the user to the first device and the execution of the process is based on the determination that the gaze direction is not in the direction of the first device.
NOTE: As per the original specification at ¶0065, this disclosure states that the step of executing processing of attracting attention of the user can be omitted, for example, such processing may be executed in a case where a request from a different device includes a request for attracting attention of the user.
Grimme teaches wherein the processor is further configured to output the first information to the user after execution of a process to attract attention of the user to the first device [Grimme ¶0011, ¶0017-¶0019, and ¶0022-¶0026: a notification is displayed on the display device based on the identification that the user is looking at the display device in which the notification is provided or displayed to bring attention of the notification to the user], and
the execution of the process is based on the determination that the gaze direction is not in the direction of the first device [Grimme ¶0011, ¶0017-¶0019, and ¶0022-¶0026: the notification is not transmitted until there is an indication that the user is gazing at the display device, e.g. as in figures 2-3, the notification is not placed on the display device until there is a determination of where the user is looking on the display device].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Beaumont-McLean-Li with the teachings of Grimme in order to incorporate wherein the processor is further configured to output the first information to the user after execution of a process to attract attention of the user to the first device and the execution of the process is based on the determination that the gaze direction is not in the direction of the first device.



Regarding claim 6, Beaumont-McLean-Li teaches the information processing device according to claim 1.
However, Beaumont-McLean-Li does not explicitly teach wherein the processor is further configured to: control display of, on a second device including a display device, a message to attract attention to the first device, wherein the control of the display of the message is based on the determination that the gaze direction is not in the direction of the first device, and control an output of the first information to the user after the gaze direction of the user changes to the first device.
Grimme further teaches wherein the processor is further configured to: control display of, on a second device including a display device, a message to attract attention to the first device [Grimme ¶0011, ¶0017-¶0019, and ¶0022-¶0026: a notification is displayed on the display device based on the identification that the user is looking at the display device in which the notification is provided or displayed to bring attention of the notification to the user], 
wherein the control of the display of the message is based on the determination that the gaze direction is not in the direction of the first device [Grimme ¶0011, ¶0017-¶0019, and ¶0022-¶0026: the notification is not transmitted until there is an indication that the user is gazing at the display device, e.g. as in figures 2-3, the notification is not placed on the display device until there is a determination of where the user is looking on the display device]; and 
control an output of the first information to the user after the gaze direction of the user changes to the first device [Grimme ¶0011, ¶0017-¶0019, and ¶0022-¶0026: the notification is transmitted and displayed on the display device based on the identification that the user is currently looking at the display device in which the notification is provided or displayed to bring attention of the notification to the user].


A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for placing important notifications in which ensures that the user quickly notices the information because of the location where the gaze tracking indicates that the user is currently looking as explained in ¶0011 of Grimme.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (20160026370) in view of McLean et al. (20170097678) in view of Li (20150268719) in view of Inada et al. (20150010207).

Regarding claim 7, Beaumont-McLean-Li teaches the information processing device according to claim 1.
However, Beaumont-McLean does not explicitly teach wherein the first device includes a plurality of instruments, and the processor is further configured to: detect the gaze direction of the user is toward the plurality of instruments; and control the output of the first information by the plurality of instruments.
Inada teaches wherein the first device includes a plurality of instruments [Inada ¶0101-¶0105: the driving assistance device is mounted on a vehicle and is connected to a plurality of instruments including a navigation ECU, air-conditioner ECU, and a meter ECU wherein the meter ECU includes measures/monitors the speed, gas amount, etc.], and 
the processor is further configured to: detect the gaze direction of the user is toward the plurality of instruments [Inada ¶0118-¶0120: gaze tracking is performed in which detects and/or determines if a user is looking at (gazing) at a specific instrument in which sets the specific gaze flag for the instrument]; 

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Beaumont-McLean-Li with the teachings of Inada in order to incorporate wherein the first device includes a plurality of instruments, and the processor is further configured to: detect the gaze direction of the user is toward the plurality of instruments; and control the output of the first information by the plurality of instruments.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that properly displays information to a user in which the user is looking at for assisting the driver of a vehicle as explained in ¶0007 of Inada.

Regarding claim 8, Beaumont-McLean-Li teaches the information processing device according to claim 1. 
However, Beaumont-McLean does not explicitly teach wherein the first device includes a plurality of instruments, and the processor is further configured to: detect the gaze direction of the user is toward a displays device that displays the plurality of instruments; and control the display of the plurality of instruments on the display device.
Inada teaches wherein the first device includes a plurality of instruments [Inada ¶0101-¶0105: the driving assistance device is mounted on a vehicle and is connected to a plurality of instruments including a navigation ECU, air-conditioner ECU, and a meter ECU wherein the meter ECU includes measures/monitors the speed, gas amount, etc.], and
the processor is further configured to: detect the gaze direction of the user is toward a displays device that displays the plurality of instruments [Inada ¶0118-¶0120 and ¶0147: gaze tracking is performed in which detects and/or determines if a user is looking at (gazing) at a specific instrument in which sets the specific gaze flag for the instrument wherein a display device displays the instruments]; 

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Beaumont-McLean-Li with the teachings of Inada in order to incorporate wherein the first device includes a plurality of instruments, and the processor is further configured to: detect the gaze direction of the user is toward a displays device that displays the plurality of instruments; and control the display of the plurality of instruments on the display device.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that properly displays information to a user in which the user is looking at for assisting the driver of a vehicle as explained in ¶0007 of Inada.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karakotsios et al: US 20150177834 A1: LOW DISTRACTION INTERFACES

Taubman et al: US 9526127 B1: Affecting the behavior of a user device based on a user's gaze.

Gharpure: US 8594845 B1: Methods and systems for robotic proactive informational retrieval from ambient context.

LEIGH et al: US 20140022159 A1: DISPLAY APPARATUS CONTROL SYSTEM AND METHOD AND APPARATUS FOR CONTROLLING A PLURALITY OF DISPLAYS.

Teller et al: US 20130304479 A1: Sustained Eye Gaze for Determining Intent to Interact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453                                                                                                                                                                                           


/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453